Citation Nr: 0602297	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  02-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to higher ratings assigned following the grant of 
service connection for hypertension with a pacemaker implant 
and history of coronary artery disease:   evaluated as 10 
percent disabling, effective August 26, 1996; as 60 percent 
disabling, from August 12, 1999; and as 30 percent disabling, 
from March 1, 2002, to April 15, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had 20 years of active duty service from 
September 1946 to September 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 decision that granted service 
connection and assigned an initial zero percent 
(noncompensable) rating for hypertension with 
supraventricular arrhythmias, effective August 26, 1996.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned rating in February 2000.  In July 2000, the RO 
awarded an initial rating of 10 percent, characterizing the 
disability as hypertension with history of pacemaker implant 
and coronary artery disease; the veteran continued his 
appeal.  The RO issued a statement of the case (SOC) in May 
2002, and the veteran filed a substantive appeal in July 
2002.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
hypertension with a pacemaker implant and history of coronary 
artery disease, the Board initially characterized the issue 
on appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence directly to the 
Board, along with a waiver of initial consideration of the 
evidence by the RO.  This evidence has been accepted for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2005).    

In April 2004, the Board remanded the initial rating claim 
then on appeal to the RO for further action.  After 
accomplishing the requested action to the extent possible, 
the RO assigned staged ratings for the veteran's disability.  
The RO continued the initial, 10 percent rating assigned from 
August 26, 1996; but then, assigned a 60 percent rating 
effective August 12, 1999; a 30 percent rating effective 
March 1, 2002, and a 100 percent rating effective April 16, 
2005, (as reflected in the September 2005 supplemental SOC 
(SSOC)) and returned the appeal to the Board for further 
appellate consideration.  

Consistent with the RO's actions, the Board has characterized 
the matter on appeal as encompassing the question of higher 
rating during various periods, as reflected on the title 
page.  Because the veteran has been granted the maximum, 
schedular 100 percent rating from April 16, 2005, matters of 
higher rating are, logically, limited to the periods prior to 
that date.

As a final preliminary matter, the Board notes that, in 
October 2005, the RO received correspondence from the veteran 
in which he appears to claim that he is entitled to a total 
disability rating as the result of his service-connected 
disabilities.  The Board construes this evidence as raising 
an informal claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  As the RO has not yet adjudicated the 
matter of a TDIU, it is not properly before the Board, and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  During the period from the August 26, 1996, effective 
date of the grant of service connection through April 15, 
2005, the veteran's service-connected hypertension with a 
pacemaker implant and history of coronary artery disease was 
manifested by a history of acute coronary blockages with 
repeated anginal attacks, allowing for no more than light 
manual labor; and an overall history of dyspnea, fatigue, 
angina, and syncope with a left ventricular ejection 
fraction.  

2.  The medical evidence, in its entirety, reflects virtually 
no change in the severity of the veteran's heart disability 
during the period prior to the April 16, 2005, medical 
examination that revealed findings of sufficient severity to 
warrant assignment of a 100 percent rating for that 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent, but no higher, 
rating for hypertension with a pacemaker implant and history 
of coronary artery disease, for the period from August 26, 
1996, through August 11, 1999, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7005 (as in effect prior to and since January 12, 1998). 

2.  The criteria for a rating in excess of 60 percent for 
hypertension with a pacemaker implant and history of coronary 
artery disease, for the period from August 12, 1999, through 
February 28, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (as 
in effect since January 12, 1998).

3.  The criteria for a 60 percent, but no higher rating for 
hypertension with a pacemaker implant and history of coronary 
artery disease, for the period from March 1, 2002, through 
April 15, 2005, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (as in 
effect since January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at   38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that  
that all notification and development action needed to render 
a fair decision the matter on appeal has been accomplished.

Initially, the Board notes that the current appeal arises out 
of an initial grant of service connection.  VA's General 
Counsel held that if, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives an NOD that raises a new issue, section 
of 7105(d) requires VA to take proper action and issue an SOC 
if the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this appeal, however, the Board notes that, through April 
2003 and April 2004 notice letters, as well as a September 
2005 SSOC, the RO notified the veteran and his representative 
of the legal criteria governing the matter of higher rating 
for his heart disorder, the evidence that had been considered 
in connection with the appeal, and the bases for the RO's 
determinations.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2003 and April 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
the matter of higher rating.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  Given that fact, as 
well as the RO's instructions to him (noted above), the Board 
finds the veteran has essentially been put on notice to 
provide any evidence in his possession that pertains to the 
claim.  Accordingly, the RO's omission is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the September 1999 rating action on appeal.  However, such 
makes sense, inasmuch as VCAA was not enacted until over a 
year later in November 2000.  Moreover, the Board finds that 
the lack of full, pre-adjudication notice in this appeal does 
not, in any way, prejudice the veteran.  In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Here, the Board finds that any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
his claim was fully developed and re-adjudicated after notice 
was provided.  

As indicated above, the April 2003 and April 2004 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claim.  Further, the 
September 2005 SSOC specifically identified the evidence that 
had been considered in connection with the matter of higher 
rating for heart disability and notified the veteran what was 
needed to substantiate his claim.  After the notice letters 
and the SSOC, the veteran was afforded an opportunity to 
respond.  The veteran has not identified any medical 
treatment providers from whom he wanted the RO to obtain 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the VA and private medical providers.  The 
veteran has been afforded a number of VA examinations for his 
heart disability, the reports of which are associated with 
the claims file.  A transcript of the veteran's Board hearing 
also is of record.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the question of the severity of the veteran's 
heart disability during the periods in question.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the matter now before the Board is 
harmless.  See ATD Corp.,159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision in this appeal.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  As indicated above, the RO 
has already granted staged ratings for the veteran's heart 
disability.

During the pendency of the appeal, the criteria for 
evaluating cardiovascular disabilities were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65207-65224 
(1997).  As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has a duty to  
adjudicate the claim only under the former criteria for any  
period prior to the effective date of the revised criteria, 
and to consider the revised criteria for the period beginning  
on the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet.  
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

In this case, the RO has considered the claim under the 
former and revised applicable criteria, and has given the 
veteran notice of the revised criteria (see May 2002 SOC and 
September 2005 SSOC).  Hence, there is no due process bar to 
the Board also considering the claim in light of the former 
and revised applicable criteria.

Prior to January 12, 1998, Diagnostic Code 7005, provided for 
a 30 percent rating following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack, 
ordinary manual labor feasible.  A 60 percent rating was 
assigned following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible.  A 100 percent rating was warranted during and for 
six months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, and other symptoms, and 
after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.

Since January 12, 1998, Diagnostic Code 7005 provides for a 
10 percent rating when workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication is required.   
A 30 percent rating is provided for documented coronary 
artery disease (CAD) when a workload of greater than five  
metabolic equivalents (METs) but not greater than seven METs  
results in dyspnea, fatigue, angina, dizziness, or syncope,  
or; there is evidence of cardiac hypertrophy or dilatation on  
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is in order when there is more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent  
schedular rating is warranted for documented CAD resulting in  
chronic congestive heart failure, or; workload of three METs  
or less results in dyspnea, fatigue, angina, dizziness, or  
syncope, or; left ventricular dysfunction with an ejection  
fraction of less than 30 percent.

A MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, a medical examiner's estimation of the level 
of activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note 2.

Although neither the former or revised applicable criteria  
(Diagnostic Code 7005) provides for assignment of a  
noncompensable rating, both versions of the rating schedule 
authorizes the assignment of a noncompensable rating in  
every instance in which the rating schedule does not provide 
such an evaluation and the requirement for a compensable  
rating are not met.  38 C.F.R. § 4.31 (as in effect prior to 
and since January 12, 1998).  

Considering the claim in light of the above-noted criteria, 
the Board finds, initially, that the record supports the 
assignment of an initial rating of 60 percent under the 
former criteria of Diagnostic Code 7005.

According to a July 1996 letter, Bernard R. Schrager, M.D, 
F.A.C.C., provided the following information.  Dr. Schrager 
reported that he had treated the veteran for heart problems 
since August 1984.  During this time, the doctor treated the 
veteran for ventricular and supraventricular arrhythmias with 
episodes of paroxysmal arterial fibrillation.  By history, 
the veteran underwent a cardiac catheterization in January 
1985, which demonstrated normal coronary arteries with 
grossly normal left ventricular function at that time.  Dr. 
Schrager continued to treat the veteran with antiarrhythmic 
medications until March 1995, when he stopped it due to side 
effects.  Dr. Schrager ultimately admitted the veteran for 
recurrent atrial fibrillation that could not be kept in 
normal sinus rhythm.  As of July 1996, the doctor reported 
that the veteran continued to manifest symptoms of weakness, 
fatigue and shortness of breath.  In spite of adequate 
control of the veteran's ventricular response, his exercise 
tolerance was markedly diminished.  In October 1995, the 
veteran underwent echocardiography that demonstrated 
sclerotic changes of his mitral valve with disproportionate 
upper septal thickening in his left ventricle.  A normal left 
ventricular ejection fraction was noted.  He had intermittent 
elevation of blood pressure and had been on various 
medication, most recently beta blockers and calcium channel 
blockers.  As a result of the veteran's continued symptoms 
with atrial fibrillation, he was considered for flecainide 
therapy.  The doctor noted, however, that the veteran 
required cardiac catheterization to evaluate for the presence 
of coronary artery disease as this drug was relatively 
contraindicated in the presence of coronary disease.  

In summary, the doctor noted that the veteran had had long-
standing problems of supraventricular arrhythmias with 
complaints of shortness of breath and weakness.  The doctor 
opined that the veteran was unable to tolerate significant 
strenuous activity.

The Board finds that the aforementioned evidence reflects a 
disability picture that more nearly approximates the criteria 
for a 60 percent rating under the former version of 
Diagnostic Code 7005.  Dr. Schrager, who had treated the 
veteran since 1984, indicated that the veteran essentially 
had a history of substantiated repeated anginal attacks 
during that time.  The doctor also opined that more than 
light manual labor was not feasible.

The Board also finds, however, that this evidence does not 
support the assignment of a 100 percent rating, under the 
former criteria, at any point prior to January 12, 1998.  Dr. 
Schrager did not report findings of acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
and/or other symptoms, and/or chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  

Accordingly, the Board finds that, under the former criteria, 
a 60 percent rating for the veteran's service-connected heart 
disorder is warranted for the period from August 26, 1996, 
through January 12, 1998.  

The Board notes that there is essentially no medical evidence 
of record between January 1998 and August 1999, regarding the 
veteran's service-connected heart disorder.

In August 1999, the veteran underwent a private 
cardiovascular examination.  The assessment was coronary 
artery disease, percutaneous transluminal coronary 
angioplasty of the left anterior descending artery in October 
1996, atrial fibrillation since 1985, and heart murmur.

According to an August 12, 1999, private stress dual isotope 
perfusion study, the results revealed a mild, fixed inferior 
wall defect, secondary to diaphragmatic attenuation, no 
evidence of stress induced ischemia, and a normal anterior 
systolic function.

In a private treatment record dated September 29, 1999, Ramon 
L. Lloret, M.D., F.A.C.C., noted that the veteran had a 
history of atrial fibrillation, hyperlipidemia, 
cardiomyopathy, status post angioplasty of the left anterior 
descending artery and coronary artery disease.  He also 
experienced increased shortness of breath and syncope, and he 
had had pacemaker implanted.  Dr. Lloret also noted that the 
veteran appeared to be markedly improved.  Dr. Lloret 
observed that the veteran's vital signs were stable.  The 
chest was clear to auscultation and percussion, and there was 
an S1 and S2 with a 1 2/6 systolic murmur at the left sternal 
border.   

Subsequent private echocardiogram test results dated between 
1999 and 2002 indicated that the veteran's left ventricular 
ejection fraction was estimated to be between 40 and 60 
percent.

Dr. Lloret reported in a September 2003 letter that he had 
been treating the veteran for coronary artery disease and 
status post myocardial infarction.  In 1999, the veteran 
underwent percutaneous transluminal coronary angioplasty of 
the left anterior descending artery.  In that same year, he 
had a pacemaker implanted to regulate the veteran's atrial 
fibrillation.  In addition, the veteran was treated for 
complaints of dyspnea.  Dr. Lloret has prescribed multiple 
medications, and the veteran is regularly seen to monitor his 
condition and anticoagulant levels.

Based on this evidence, the RO assigned a 60 percent for 
heart disability, effective August 12, 1999.  The Board 
notes, however, the findings reported by Dr. Schrager in his 
July 1996 letter are essentially the same as those reflected 
in the private medical evidence beginning in August 1999; as 
such, the Board finds that, affording the veteran the benefit 
of the doubt, a 60 percent disability rating is also 
warranted from January 12, 1998, to August 12, 1999.  

The Board agrees with the RO's July 2005 rating decision that 
assigned a 60 percent rating effective August 12, 1999, to 
March 1, 2002.  The Board further finds, however, that the 60 
percent rating is warranted from March 1, 2002, to April 15, 
2005.

The private medical evidence dated between August 1999 and 
April 15, 2005, shows continued treatment for the veteran's 
service connected heart disorder without clear signs of 
improvement.  While this evidence may not show specific 
findings of METs, the reported cumulative ejection fractions 
of around 50 percent, along with the treatment records, 
present an overall picture of a heart disorder that has not 
shown improvement.  As such, the Board finds that a 60 
percent rating for the veteran's heart disability during the 
period from March 1, 2002, to April 15, 2005.

As a final point, the Board emphasizes that, effective the 
date of an April 16, 1995 VA examination, the RO assigned the 
maximum, 100 percent rating under the revised criteria of 
Diagnostic Code 7005.  Findings from that examination include 
an estimated workload of three METs, hypertension, 
suboptimally controlled with medicine (and severe without 
medication), left ventricular hypertrophy on echocardiogram, 
history of supraventricular tachy arrhythmia, status post 
ablation with pacemaker in place, coronary artery disease, 
shortness of breath on exertion, and the need for medication 
for the rest of his life.  These findings are consistent with 
the 100 percent rating assigned.

However, regardless of whether the former or revised criteria 
are considered (as appropriate), the record does not support 
assignment of a 100 percent rating during any period prior to 
that date.  

As noted previously, pursuant to the former rating criteria, 
the medical evidence dated prior to January 12, 1998, does 
not reflect a disability picture that more nearly 
approximates the criteria for a 100 percent rating.  This 
evidence did not document findings of acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
and/or other symptoms, and/or chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  

Likewise, pursuant to the revised criteria, the medical 
evidence dated between January 12, 1998, and April 15, 2005, 
does not reflect a disability picture that more nearly 
approximates the criteria for a 100 percent rating .  This 
evidence does not document coronary artery disease resulting 
in chronic congestive heart failure, or; workload of three 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or  syncope, or; left ventricular dysfunction with an 
ejection fraction of less than 30 percent.

Hence, there is no basis for staged rating of this 
disability, pursuant to Fenderson, at any point between the 
August 26, 1996 effective date of the grant of service 
connection and April 15, 2005.



ORDER

An initial 60 percent, but no higher, rating for hypertension 
with a pacemaker implant and history of coronary artery 
disease, during the period from August 26, 1996, and August 
11, 1999, is granted, subject to the legal authority 
governing the payment of monetary benefits.

A rating in excess of 60 percent for hypertension with a 
pacemaker implant and history of coronary artery disease, 
during the period from August 12, 1999, and February 28, 
2002, is denied.

A 60 percent, but no higher, rating for hypertension with a 
pacemaker implant and history of coronary artery disease, for 
the period from March 1, 2002, and April 15, 2005, is 
granted, subject to the legal authority governing the payment 
of monetary benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


